99 F.3d 1140
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William M. HATTON, Defendant-Appellant.
No. 96-5076.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1996.

1
Before:  RYAN and BATCHELDER, Circuit Judges;  MILES District Judge.*

ORDER

2
William M. Hatton, represented by counsel, appeals his judgment of conviction and sentence.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In October 1995, a jury found Hatton guilty of engaging in the business of dealing in firearms without a license in violation of 18 U.S.C. §§ 922 and 924, and aiding and abetting in violation of 18 U.S.C. § 2.  He was sentenced to 30 months of imprisonment.


4
On appeal, Hatton argues that there was insufficient evidence to support his conviction.


5
Upon review, we conclude that there was sufficient evidence to support Hatton's conviction for engaging in the business of dealing in firearms without a license.   See Jackson v. Virginia, 443 U.S. 307, 324 (1979).  In light of Hatton's failure to move for a judgment of acquittal, we review the record to determine whether plain error resulted in manifest injustice.   See United States v. Cox, 957 F.2d 264, 265 (6th Cir.1992);   United States v. Rigsby, 943 F.2d 631, 643-44 (6th Cir.1991), cert. denied, 503 U.S. 908 (1992).


6
The record establishes that Hatton did not have a federal license to deal firearms during 1994 and 1995.  However, he ordered numerous firearms from Allen and Dorothy Hicks that he re-sold for profit at various flea markets.  In addition, Hatton sold two firearms to an undercover government agent.  The evidence established that Hatton sold firearms on numerous occasions and that his dealings constituted more than a mere hobby.  Moreover, the record does not reflect any errors that resulted in manifest injustice.


7
Accordingly, we hereby affirm the district court's judgment.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation